DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, identifying a resource block group (RBG) size  based on an RBG size configuration and the number of RBs in the bandwidth part, wherein the RBG size configuration is configured for the terminal among at least two RBG size configurations; identifying a plurality of RBGs in the bandwidth part based on the RBG size; receiving, from a base station, downlink control information including information on frequency domain resource allocation; identifying at least one RBG allocated to the terminal among the plurality of RBGs based on the information on frequency domain resource allocation. 
Prior Art He et al. (US Publication 2016/0100382 a1) teaches, the RBG sizes for different system bandwidths can be fully configurable by the network.  The RBG Size (P) may be signaled by the eNB 120 and it may be any value.  RBG allocation bit can be completely omitted in DCI and the DCI size (e.g., the number of bits in the DCI) can be substantially reduced (see paragraph 37).  If the UE knows the RBG value used by eNB 120 to construct DCI formats, UE-side hypothesis for DCI format decoding may be avoided. RBG size can be semi-statically configured by the eNB 120 a 1-bit flag can be used to indicate RBG size per UE per serving cell through higher-layer signaling. This will enable the UE to differentiate between the two RBG size configurations in a semi-static manner. With such a configurable RBG size mechanism, the eNB 120 can reduce DCI format size for some advanced CA-capable UEs, but still can allocate the same number of RBs for data transmission (see paragraph 38).
He thus teaches that the RBG allocation is omitted from the DCI (downlink control information) and  a flag is used to indicate RBG size per UE and to enable a UE to differentiate between the two RBG size configurations and that the RBG size of the different system bandwidths are determined.
The applicant’s disclosure determines the RBG size for the bandwidth part of a carrier bandwidth and the identification of the RBG size is based on the RBG size configurations and the number of resources in the bandwidth part (as outlined by the applicant in the remarks on pages 8-9 (arguments 1 and 2) filed on 8/30/2121).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466